Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 03/10/2022, with respect to Claim 24 has been fully considered the outstanding rejection of Claim 24 has been withdrawn due to the cancellation of said claim.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1 and 12 were neither found through a search nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 12: “…based on the storage device failure data, determining failure densities; based on the failure densities and the system configuration information, determining an instantaneous data loss rate…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jian et al. (US Patent Application Publication No. US 20210124521 A1) teaches a group of state data of storage space in a storage system that is collected according to a predetermined time interval, the group of state data being collected at a group of time points, respectively, and the group of time points being divided according to the predetermined time interval. The group of state data is compared with a threshold condition of the storage system, the threshold condition representing that storage space in the storage system is to be exhausted. An association relationship between a state of storage space in the storage system and a future time point is generated based on the group of state data in accordance with determining at least one state data in the group of state data satisfies the threshold condition. A state estimate of storage space in the storage system at a specified future time point is obtained based on the generated association relationship

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114